   Case 18-24734       Doc 24     Filed 08/16/19 Entered 08/16/19 14:11:06           Desc Main
                                    Document     Page 1 of 5

                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                                      Case # 18-24734
                                                            Chapter 7
William J Montanez
Dulcie M Montanez                                            Honorable Pamela S. Hollis

                      Debtor.                                Set for August 23, 2019 at 10:00 a.m.



                                      NOTICE OF MOTION

 TO: Attached Service List


         PLEASE TAKE NOTICE that on August 23,2019 at 10:00 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Pamela S. Hollis at
Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, Illinois, or, in her absence, before
any other Judge who may be sitting in her stead, and shall then and there present Trustee's
Motion to Compel Turnover of Funds, a copy of which is attached hereto and is hereby
served upon you.

                                               /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                                     Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306


                                 CERTIFICATE OF SERVICE


        I, Cindy M. Johnson, an attorney, certify that I served true and correct copies of the
foregoing notice and document to which it refers to the persons listed on the attached service
list via electronic service on those registered in the CM/ECF system and, for those not listed in
the CM/ECF system, at the addresses listed, by placing them in envelopes, properly
addressed, with proper postage prepaid, and depositing them in the United States Mail Chute
at 140 S. Dearborn Street, Chicago, Illinois at or before 5:00 p.m. on August 16, 2019
                                                     __/s/ Cindy M. Johnson
 Case 18-24734     Doc 24     Filed 08/16/19 Entered 08/16/19 14:11:06    Desc Main
                                Document     Page 2 of 5



                                     SERVICE LIST


Electronic Mail Notice List

      Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
      Jason A. Kara ndil@geracilaw.com
      Christine Kuhlman ndil@geracilaw.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov

US Mail

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

William J Montanez
Dulcie M Montanez
3945 HavenHill Court
Yorkville, IL 60560
 Case 18-24734       Doc 24      Filed 08/16/19 Entered 08/16/19 14:11:06        Desc Main
                                   Document     Page 3 of 5



                         IN THE UNITED STATES BANKRUPTCY
                        COURT FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

IN RE:                                                    Case #18-24734

William J Montanez                                        Chapter 7
Dulcie M Montanez
                                                           Honorable Pamela S. Hollis
                     Debtor.
                                                           Set for August 23, 2019 at 10:00 a.m.


                    MOTION TO COMPEL TURNOVER OF FUNDS

         NOW COMES, Cindy M. Johnson (hereafter, “Trustee”), not individually, but as

 trustee of the bankruptcy estate of William J Montanez and Dulcie M Montanez and, in

 support of her Motion to Compel Turnover of Funds, pursuant to 11 U.S.C §342 and 11

 U.S.C §544 states as follows:

         1. On August 31, 2018, (“Petition Date”) William J. Montanez and Dulcie M.

 Montanez (“Debtors”) filed a voluntary joint petition for relief pursuant to Chapter

 7 of the United States Bankruptcy Code (hereafter, “Code”).

         2. On Schedules A/B Debtors listed a checking account at Bridgeview Bank

 containing $12,176.00.

         3. On Schedule C Debtors claimed an exemption in the funds in the

 Bridgeview Bank checking account under 735 ILCS 5/12-906 alleging the funds to

 be proceeds from the sale of Debtors’ residence.

         4. Trustee confirmed with Debtors that the funds in the Bridgeview Bank

 account were in fact proceeds from the sale of Debtors’ residence and that Debtors

 received the funds (“Proceeds”) on or about June 21, 2018.

         5. There is no question as to the fact that the Proceeds are property of the

 estate. The sole questions are how a post-petition expiration of an exemption
  Case 18-24734       Doc 24   Filed 08/16/19 Entered 08/16/19 14:11:06         Desc Main
                                 Document     Page 4 of 5



 condition affects the exemption and Trustee’s right to turnover of the Proceeds.

        6. The exemption for proceeds from the sale of Debtors residence is an

 expiring exemption that is only valid if the funds are reinvested in another

 residence within 1 year. See In re Stewart, 452 B.R. 726 (C.D.Ill 2011)

        7. Debtors did not reinvest the Proceeds in a new residence within a year

 of receiving them.

        8. On the Petition Date Trustee had the rights in the Proceeds that a

 levying creditor would have in an execution. See, 11 U.S.C §544.

        9. As Judge Perkins explained in the Stewart case, a creditor who levied on

 the proceeds during the 1-year period could retain its lien on the funds until the 1-

 year expired and would be entitled to the proceeds if they were not reinvested

 within the year. Stewart at 737. And, since a trustee has the rights of such a lien

 creditor:

       There is no reason that a trustee's potential right to administer the proceeds may
       not remain pending subject to the debtor's right to reinvest the proceeds within one
       year. If the year expires without reinvestment, the proceeds should be turned over to
       the trustee. Only in this fashion may the delicate balance between debtor relief and
       creditor rights be preserved.

In re Stewart, 452 B.R. 726, 738 (Bankr. C.D. Ill. 2011)

        10. Since Debtors did not reinvest the Proceeds, and now that the

 exemption’s natural termination point has passed, the Proceeds do not meet the

 requirements of the Illinois exemption, and, therefore, they must be turned over to

 Trustee.

        11. Trustee has made demand for turnover, and Debtors have refused to

 turnover the proceeds premised upon various legal theories as to why they do not

 need to do so.

        WHEREFORE, Cindy M. Johnson, not individually, but as Trustee of the Estate of
 Case 18-24734      Doc 24   Filed 08/16/19 Entered 08/16/19 14:11:06       Desc Main
                               Document     Page 5 of 5



William J Montanez and Dulcie M. Montanez, asks this Honorable Court to enter to enter

an order:

       1. Compelling Debtors within 14 days to turnover $12,176.00 to the Trustee.

       2. Granting Trustee any other relief the Court deems just and equitable.



                                                Respectfully submitted,
                                                Cindy M. Johnson, not individually, but
                                                as Trustee of the Estate of William J.
                                                Montanez and Dulcie M Montanez ,


                                                 /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                                        Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306
